United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  August 28, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 07-50935
                         Summary Calendar


                     UNITED STATES OF AMERICA

                                                Plaintiff-Appellee,

                              versus

                       MELVIN LEROY TAYLOR

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (5:07-CR-312-ALL)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Having been indicted for possession with intent to distribute

100 grams of more of a substance containing a detectable amount of

heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i),

Melvin Leroy Taylor challenges his pretrial detention.      The order

is reviewed for abuse of discretion, upholding it “if it is

supported by the proceedings below”.   United States v. Hare, 873

F.2d 796, 798 (5th Cir. 1989) (internal quotation marks omitted).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court held Taylor failed to rebut 18 U.S.C. §

3142(e)’s presumption, the applicability of which Taylor does not

contest, that “no condition or combination of conditions w[ould]

reasonably assure ... the safety of ... the community” if he were

released from detention pending trial.      Because the district

court’s conclusion is supported by the record, there was no abuse

of discretion.   See Hare, 873 F.2d at 798-99.

                                                      AFFIRMED




                                 2